The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 13 is objected to because of the following informalities:  the term “directer” is misspelled.  It should be “director” for accuracy.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-3, 7, 9-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. US 2016/0058259 (hereafter Mitchell et al.).

Regarding Claim 1, Mitchell et al. anticipates:
1. A debris fin (baffle arrangement 10) for a robotic cleaner dust cup (dirt collection chamber 8b) comprising: 
a fin mount (base 7); and 
an airflow body (assembly comprising outer wall 4, inner wall 5, baffle 12, and baffles 11) extending from the fin mount according to a divergence angle (Figures 1-4), the airflow body defining an airflow surface (combination of surfaces forming air flow path as best shown in Figure 3), the airflow body being configured to straighten fibrous debris entrained within air that is incident thereon (as depicted in Figure 1-4 the airflow surfaces would be capable of straightening fibrous debris entrained within air as claimed).  

Regarding Claim 2, Mitchell et al. anticipates:
2. The debris fin of claim 1, wherein the airflow body (assembly comprising outer wall 4, inner wall 5, baffle 12, and baffles 11) includes one or more ribs (baffles 11 and 12) extending from the airflow surface (combination of surfaces forming air flow path as best shown in Figure 3).  

Regarding Claim 3, Mitchell et al. anticipates:
3. The debris fin of claim 1, wherein the airflow body (assembly comprising outer wall 4, inner wall 5, baffle 12, and baffles 11) includes one or more grooves (gaps between baffles 11 and outer wall 4, Figures 3 and 4) defined in the airflow surface (combination of surfaces forming air flow path as best shown in Figure 3).  

Regarding Claim 7, Mitchell et al. anticipates:
7. The debris fin of claim 1 further comprising a debriding rib (as shown in Figures 1 and 4, baffle 12 is a cut off version of baffle 11).  

Regarding Claim 9, Mitchell et al. anticipates:
9. A dust cup (cyclonic separation apparatus 3) for a robotic cleaner (vacuum cleaner 1) comprising: 
a dust cup top (cyclone separators 14); 
a dust cup base (dirt collection chamber 8b); 
one or more sidewalls base (outer wall 4, inner wall 5, and shroud 6) extending between the dust cup top and the dust cup base (Figure 2); and 
a debris fin (baffle arrangement 10), at least a portion of the debris fin extending between the dust cup top and the dust cup base and in a direction of the dust cup base (Figure 2), the debris fin including an airflow body (baffle 12 and baffles 11) defining an airflow surface (combination of surfaces forming air flow path as best shown in Figure 3), the airflow body being configured to straighten fibrous debris entrained within air that is incident thereon (as depicted in Figure 1-4 the airflow surfaces would be capable of straightening fibrous debris entrained within air as claimed).  

Regarding Claim 10, Mitchell et al. anticipates:
10. The dust cup of claim 9 further comprising a robotic cleaner dust cup inlet (tangential inlet 9) defined in a corresponding one of the one or more sidewalls (outer wall 4).  

Regarding Claim 11, Mitchell et al. anticipates:
11. The dust cup of claim 10, wherein the airflow body extends transverse (extend vertically, Figures 1-4) to a central axis (axis tangential inlet 9 best shown in Figures 3 and 4) of the robotic cleaner dust cup inlet (tangential inlet 9).  

Regarding Claim 12, Mitchell et al. anticipates:
12. The dust cup of claim 10, further comprising a robotic cleaner dust cup outlet (air exits the cyclone chamber 8a through perforations or a mesh in shroud 6, Paragraph [0028]) defined in a corresponding one of the one or more sidewalls (through shroud 6).  

Regarding Claim 13, Mitchell et al. anticipates:
13. The dust cup of claim 12, further comprising a flow directer (unlabeled deflector located below shroud 6 and above inner wall 5, Figure 2) proximate the robotic cleaner dust cup outlet (air exits the cyclone chamber 8a through perforations or a mesh in shroud 6, Paragraph [0028]), the flow directer being configured to urge air incident thereon in a direction away from the dust cup top (as shown in Figure 2, the unlabeled deflector urges larger debris to stay in the bottom portion of the dirt collection chamber 8b).  

Regarding Claim 14, Mitchell et al. anticipates:
14. The dust cup of claim 9, wherein the debris fin (baffle arrangement 10) includes one or more ribs (baffles 11 and 12) extending from the airflow surface (combination of surfaces forming air flow path as best shown in Figure 3).  

Regarding Claim 15, Mitchell et al. anticipates:
15. The dust cup of claim 9, wherein the debris fin (baffle arrangement 10) includes one or more grooves (gaps between baffles 11 and outer wall 4, Figures 3 and 4) defined in the airflow surface (combination of surfaces forming air flow path as best shown in Figure 3).  

Regarding Claim 19, Mitchell et al. anticipates:
19. The dust cup of claim 9, wherein the debris fin includes a debriding rib (as shown in Figures 1 and 4, baffle 12 is a cut off version of baffle 11).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4-6, 8, 9, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruben US 2013/0219654 (hereafter Ruben) in view of Mitchell et al. US 2016/0058259 (hereafter Mitchell et al.).

Regarding Claim 1, Ruben teaches:
1. A debris fin (ribbing 60) for a robotic cleaner dust cup (dirt collection vessel 30 for upright cleaner 10, see discussion below) comprising: 
a fin mount (arcuate sidewall 38); and 
an airflow body (individual rib 60) extending from the fin mount according to a divergence angle (Figures 1-4), the airflow body defining an airflow surface (combination of surfaces forming air flow path as best shown in Figures 4a-4d, 5a, 5b, and 8), the airflow body being configured to straighten fibrous debris entrained within air that is incident thereon (as depicted in Figures 4a-4d, 5a, 5b, and 8 the airflow surfaces would be capable of straightening fibrous debris entrained within air as claimed).  

Ruben discloses substantially all of the claim limitations, however, he discloses a cyclonic cleaner dust cup with airflow bodies that improve performance and efficiency for an upright cleaner instead of a robotic cleaner.  The reference Mitchell et al. discloses a robotic  cleaner that includes a cyclonic cleaner dust cup as shown in Figures 1-4 that include airflow bodies (assembly comprising outer wall 4, inner wall 5, baffle 12, and baffles 11) that improve performance and efficiency.  It would have been obvious to one with ordinary skill in the art at the time of effective filing to modify the Ruben dust cup to mount on a robotic cleaner as taught by Mitchell et al. with the motivation to evolve the device into a larger commercial market that includes robotic cleaners.

Regarding Claim 4, Ruben teaches:
4. The debris fin of claim 1, wherein a trailing edge of the airflow body (ribbing 60) defines a wave shape (Figures 4a-4c and 8).  

Regarding Claim 5, Ruben teaches:
5. The debris fin of claim 4, wherein the wave shape is a square wave (Figures 4c and 8, Paragraph [0028] - As illustrated in FIG. 8, various rib 60 profiles may be provided including, but not limited to, wave shape, curl shape, wall shape, plateau shape and cove shape).  

Regarding Claim 6, Ruben teaches:
6. The debris fin of claim 4, wherein the wave shape is a curved wave (Figures 4a and 8, Paragraph [0028] - As illustrated in FIG. 8, various rib 60 profiles may be provided including, but not limited to, wave shape, curl shape, wall shape, plateau shape and cove shape).  

Regarding Claim 8, Ruben teaches:
8. The debris fin of claim 1 further comprising an overlay (step 70), the overlay extending along at least a portion of the airflow body (as shown in Figure 7, ribbing 60 intersects with inner wall of step 70).  

Regarding Claim 9, Ruben teaches:
9. A dust cup (dirt collection vessel 30) for a robotic cleaner (upright cleaner 10, see discussion below) comprising: 
a dust cup top (cooperating lid 34); 
a dust cup base (dirt cup 32); 
one or more sidewalls base (arcuate sidewall 38 and shroud 44) extending between the dust cup top and the dust cup base (Figure 6); and 
a debris fin (ribbing 60), at least a portion of the debris fin extending between the dust cup top and the dust cup base and in a direction of the dust cup base (Figure 6), the debris fin including an airflow body (individual rib 60) defining an airflow surface (combination of surfaces of rib 60 and sloped leading edge 62 forming air flow paths as best shown in Figures 4a-4d, 5a, 5b, and 8), the airflow body being configured to straighten fibrous debris entrained within air that is incident thereon (as depicted in Figure 4a-4d, 5a, 5b, and 8 the airflow surfaces would be capable of straightening fibrous debris entrained within air as claimed).  

Ruben discloses substantially all of the claim limitations, however, he discloses a cyclonic cleaner dust cup with airflow bodies that improve performance and efficiency for an upright cleaner instead of a robotic cleaner.  The reference Mitchell et al. discloses a robotic  cleaner that includes a cyclonic cleaner dust cup as shown in Figures 1-4 that include airflow bodies (assembly comprising outer wall 4, inner wall 5, baffle 12, and baffles 11) that improve performance and efficiency.  It would have been obvious to one with ordinary skill in the art at the time of effective filing to modify the Ruben dust cup to mount on a robotic cleaner as taught by Mitchell et al. with the motivation to evolve the device into a larger commercial market that includes robotic cleaners.
16. The dust cup of claim 9, wherein a trailing edge of the debris fin (ribbing 60) defines a wave shape (Figures 4a-4c and 8).  

Regarding Claim 17, Ruben teaches:
17. The dust cup of claim 16, wherein the wave shape is a square wave (Figures 4c and 8, Paragraph [0028] - As illustrated in FIG. 8, various rib 60 profiles may be provided including, but not limited to, wave shape, curl shape, wall shape, plateau shape and cove shape).  

Regarding Claim 18, Ruben teaches:
18. The dust cup of claim 16, wherein the wave shape is a curved wave (Figures 4a and 8, Paragraph [0028] - As illustrated in FIG. 8, various rib 60 profiles may be provided including, but not limited to, wave shape, curl shape, wall shape, plateau shape and cove shape).  

Regarding Claim 20, Ruben teaches:
20. The dust cup of claim 9, wherein the debris fin further comprises an overlay (step 70), the overlay extending along at least a portion of the airflow body (as shown in Figure 7, ribbing 60 intersects with inner wall of step 70).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with debris fins adjacent to or within the dust collection chambers.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.